Citation Nr: 0303910
Decision Date: 04/04/03	Archive Date: 07/22/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  98-03 144	)	DATE APR 04, 2003
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



ORDER


     The following corrections are made in a decision issued by the Board in this case on March 6, 2003:

The ORDER on page 22, second paragraph, is revised by deleting the words "in excess of".  The ORDER on page 22, second paragraph, should read, Entitlement to a rating of 50 percent for depression is granted, subject to the laws and regulations governing the award of monetary benefits.



		
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans Appeals


Citation Nr: 0303910	
Decision Date: 03/06/03    Archive Date: 03/18/03	

DOCKET NO.  98-03 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
inflammatory bowel disease.

2.  Entitlement to a rating in excess of 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1992 to February 1995.

This case was previously before the Board in September 1999, 
at which time it was remanded for further development.  
Following that development, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, raised 
the rating for the veteran's service-connected depression 
from 10 percent to 30 percent, effective November 4, 1996.  
The RO also confirmed and continued the 30 percent rating for 
inflammatory bowel disease.  Thereafter, the case was 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's inflammatory bowel disease, manifested 
primarily by complaints of diarrhea, occasional abdominal 
cramping, and fecal urgency, is productive of moderately 
severe impairment.

2.  The veteran's service-connected depression, manifested 
primarily by a depressed mood, crying spells, decreased 
energy, difficulty sleeping, fatigue, and a general feeling 
of being overwhelmed by her hectic schedule, is productive of 
considerable social and industrial impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
inflammatory bowel disease have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
(DC) 7323 (2002).

2.  The criteria for a 50 percent rating for depression have 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.7, 4.130, DC 9434 (2002) (38 C.F.R. § 4.132, DC 9400, 
prior to November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

By virtue of information sent to the veteran in the Board's 
remand of September 1999; the Statement of the Case (SOC); 
and the Supplemental Statements of the Case (SSOC's), the 
veteran was notified of the evidence necessary to 
substantiate her claims of entitlement to increased ratings 
for her service-connected gastrointestinal disability and her 
service-connected depression.  Indeed, the SSOC issued in 
October 2002 set forth the text of the enabling regulations 
associated with the passage of the VCAA.  38 C.F.R. § 3.159 
(2002).  

An August 2002 letter from the RO notified the veteran of the 
enactment of the VCAA; however, it was returned by the Post 
Office as undeliverable.  The RO noted the veteran's new 
address, and it can be presumed that the RO resent the notice 
to the correct address.  Ashley v. Derwinski, 2 Vet. 
App. 307, 308-09 (1992) (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)) (There is a 
presumption of regularity under which it is presumed that 
government officials have properly discharged their official 
duties.)  Although the presumption of regularity may be 
rebutted by the submission of clear evidence to the contrary, 
no such evidence has been presented in this case.  Ashley, 2 
Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. 
App. 241, 242 (1991)); see also, Jones v. West, 12 Vet. App. 
98 (1998).

Not only is there a presumption regularity that the August 
2002 notice of the VCAA was resent to the veteran, that 
action was noted in the October 2002 SSOC.  Indeed, the 
veteran was alerted to the fact that the VCAA letter had been 
sent and that no reply had been received.  In any event, the 
totality of the information provided to the veteran informed 
her of what evidence and information VA would obtain for her, 
with specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  For example, in 
September 1997, the RO requested records from the VA Medical 
Center in Ann Arbor, Michigan, Toledo Division, reflecting 
treatment from February 1996 to the present.  In July 1998, 
the RO requested records from L. T., M.D.  In November 1999, 
the RO requested records from the University of Michigan 
Health Care System reflecting treatment from January 1996 to 
October 1999.  In October 1999, the RO requested records from 
the VA Medical Center in Ann Arbor, Michigan, Toledo 
Division, reflecting treatment from February 1996 to the 
present.  

Evidence received in association with the veteran's claims, 
includes the veteran's VA medical records reflecting 
treatment from February 1996 through August 2000; medical 
records from the University of Michigan reflecting treatment 
in November 1996 and May 1997; and a July 1998 statement from 
A. G. F., M.D., a partner of L. T., M.D.  In this regard, it 
should be noted that the veteran has not identified any 
outstanding evidence (which has not been sought by the VA) 
which could be used to support any of the issues on appeal.  

In September 1997 and March 2000, the veteran underwent 
gastrointestinal and psychiatric examinations to determine 
the nature and extent of her service-connected inflammatory 
bowel disease and depression.  The reports of those 
examinations have been associated with the claims folder.

Finally, the Board notes that July 1998, the veteran had a 
hearing at the RO before a local hearing officer.  The 
transcript of that hearing has been associated with the 
claims folder.

After reviewing the foregoing actions, the Board finds that 
the RO has met its duty to assist the veteran in the 
development of her claim.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  

II.  Inflammatory Bowel Disease

A.  The Facts

VA medical records, dated from February 1996 through 
September 1997, reflect treatment for gastrointestinal 
disability.  During treatment with the acute care service in 
March 1996, the veteran reported that she had diarrhea when 
she woke up and that she could not eat.  She stated that she 
had gone to the bathroom that day approximately 10 times with 
loose/watery stools.  She reported that her episodes of 
watery/loose stools alternated with constipation.  She stated 
that her weight had decreased from 110 pounds to 102 pounds.  
She also stated that her stools were always bloody.  On 
examination, she was described as a thin female in no acute 
distress.  Bowel sounds were positive, and there was no 
tenderness.  The assessment was irritable bowel syndrome, and 
the veteran was referred for a gastrointestinal consultation.

During her gastrointestinal consultation in March 1996, it 
was noted that the veteran had had a diagnosis of irritable 
bowel syndrome in 1994 in service.  During the consultation, 
weight loss was noted, as well as loose watery stools.  The 
provisional diagnosis was questionable small bowel/large 
bowel pathology.

During a May 1996 gastrointestinal consultation, the 
veteran's complaints included fecal urgency, loose stools, 
occasional abdominal pain, and constant daylong nausea.  She 
noted that her symptoms were worse with medication.  She 
reported episodes of watery/liquid bowel movements with 
blood.  On examination, her abdomen was soft and nontender 
and demonstrated normal bowel sounds.  There was no 
hepatosplenomegaly.  The appearance of the rectum was normal 
without fissures, hemorrhoids, or signs of blood.  The tone 
was normal.  The veteran reported a history of questionable 
rectal fissures.  The impression was fecal urgency and 
chronic loose stools.  The examiner stated that although 
irritable bowel syndrome was a likely possibility, 
inflammatory disorders and malabsorbtive disease had to be 
ruled out.  It was noted that the previous colonoscopy was 
negative for pathology.

In June 1996, the veteran underwent an endoscope which was 
limited to the midtransverse colon due to the veteran's 
significant discomfort.  The diagnosis was normal 
colonoscopy.  In June 1996, a biopsy of the left colon 
revealed no significant histologic abnormalities.  

During treatment by the general medical service in October 
1996, it was noted that the veteran continued to complain of 
anal incontinence.  It was noted that she had had a history 
of a difficult childbirth.

In October 1996, the veteran was treated at the women's 
health clinic for various disorders including irritable bowel 
syndrome and anal incontinence.  Excellent external anal 
sphincter tone was reported.  The following month, anal 
manometry revealed normal resting pressures and normal 
sphincter tone.  Maximum squeeze was reduced but near normal.  
There was a focal deficit of the external sphincter 
mechanism.  It was felt that the veteran might benefit from 
biofeedback.

Anorectal manometrics, performed at the University of 
Michigan Medical Center in November 1996, revealed normal 
resting baseline pressures and near normal maximum squeeze 
pressures, except for a weakened duration.  The examiner 
suspected that a focal defect around the sphincter mechanism, 
especially given the veteran's history, could well explain, 
at least in part, her symptoms of fecal incontinence, 
especially if she had liquid stools.  It was felt that she 
could benefit from sphincter strengthening exercises and 
biofeedback sessions.  It was noted that a defacography 
obtained through the gastrointestinal radiology department 
could also be helpful.

In April 1997, the veteran complained of a three-day history 
of intermittent pain in her right ribcage.  At times, it was 
reportedly so severe that it woke her from a sound sleep.  
The assessment was colic right upper quadrant pain, rule out 
gallbladder disease.  In April 1997, an echogram of the 
abdomen revealed a normal right upper quadrant.

Outpatient notes from the University of Michigan Hospitals, 
dated in May 1997, show that the veteran was seen for fecal 
incontinence which occurred once or twice a week.  She stated 
that she experienced left-sided pain, which when it came on, 
was severe and cramping and caused her to double over.  It 
was noted that she had been referred by the VA for 
biofeedback.

In September 1997, the veteran underwent a VA 
gastrointestinal examination.  She gave a history of 
inflammatory bowel disease, diagnosed in 1995, but was unable 
to tell whether it was Crohn's disease or ulcerative colitis.  
Her previous colonoscopy had been 1 1/2 years earlier, and it 
was noted that she was not taking any medication for 
inflammatory bowel disease.  She complained of diarrhea on 
the average of once or twice a week and that the nature of 
the stools was watery with no blood in recent months.  There 
was also no mucus.  She complained of crampy abdominal pain 
and stated that she had lost approximately 6 pounds in the 
last year.  She reported that her average weight was 
112 pounds and that she was 106 pounds at the time of the 
examination.  She also complained of urge incontinence and 
periodic soil in her underwear.  She gave a history of birth 
trauma in 1994 and stated that a private physician had told 
her that she had had a third-degree tear.  She also gave a 
history of rectal manometry and biofeedback done through the 
VA.  She stated that she was unable to work and that she had 
to be close to a restroom wherever she went.  It was noted 
that she did not wear Depends because of her incontinence.

On examination, the veteran was fairly well nourished, and 
there were no signs of anemia.  There was no pallor of the 
conjunctivae.  The abdomen was soft and supple, and there was 
no hepatosplenomegaly or tenderness elicited.  Bowel sounds 
were active.  On rectal examination, the perianal area was 
healthy and there were no external skin tags.  Anatomically, 
the sphincter appeared normal.  On palpation, there was some 
laxity noted.  There was some tenderness elicited posteriorly 
and anteriorly in the rectum.  There were no hemorrhoids and 
no fissures noted.  The diagnoses were inflammatory bowel 
disease with urge incontinence and history of third-degree 
tear, secondary to birth injury.

During her hearing in July 1998, the veteran testified that 
her service-connected gastrointestinal disability was 
manifested primarily by multiple daily bowel movements, 
almost daily diarrhea; fecal incontinence about once a month; 
and weight loss.  She also testified that she had had a 
difficult pregnancy which had resulted in rectal tears.  She 
stated that she had received treatment for her 
gastrointestinal problems from the VA and at a major 
university.

In a statement, dated in July 1998, A. G. F., M.D., reported 
that he was a partner of L. T., M.D.  Dr. F. stated that he 
had been treating the veteran for her third pregnancy and 
that he had treated her for her first pregnancy.  He 
concluded that he anticipated no problems.

In February 2000, the veteran underwent a VA gastrointestinal 
examination.  It was noted that she had been seen in the 
clinic for a comprehensive treatment plan and that she had 
last been seen in February 1998.  She continued to report 
4 to 5 loose stools daily without blood.  She also reported 
occasional low abdominal cramping and intermittent nausea.  
It was noted that she had a history of fissures and 
questionable hemorrhoids.  Her weight was 108 pounds.  
Examination of the abdomen revealed positive bowel sounds and 
no hepatosplenomegaly.  An evaluation of the rectum revealed 
normal sphincter tone without fissures or hemorrhoids.  There 
was no evidence of gross blood or melena.  It was noted at 
the time of the examination she was not receiving treatment .  
The assessment was irritable bowel syndrome.  It was 
recommended that the veteran increase her fiber content.  She 
was given exercises to improve her fecal continence.

In March 2000, the veteran underwent a VA examination of her 
anus and rectum.  It was noted that she had been previously 
evaluated by a board-certified gastroenterologist.  The 
veteran's claims folder was reviewed.  It was also noted that 
the veteran had a history of irritable bowel syndrome with 
alternating diarrhea and constipation and occasional fecal 
incontinence with diarrhea.  The history of the veteran's 
colonoscopy and biopsy of the colon were noted, as were the 
results of her rectal manometry.  Biofeedback training and a 
barium enema had reportedly been recommended but the veteran 
did not follow up.  The veteran reported a good degree of 
sphincter control, except when she got diarrhea.  She noted 
that she had incontinence of small amounts of stool 1 to 
2 times per week.  She stated that she had no bleeding or 
thrombosis of hemorrhoids.  She noted that she was taking 
fiber therapy and performing anal sphincter strengthening 
exercises.  On examination, her abdomen was soft, nontender, 
and nondistended without organomegaly.  She had normal active 
bowel sounds.  On rectal examination, she had no evidence of 
a fissure or hemorrhoid, and there was no gross blood or 
melena.  She had no evidence of fecal leakage, and 
demonstrated a normal-sized lumen of the rectum and anus.  
Following the examination, the diagnoses were irritable bowel 
syndrome with occasional incontinence with liquid stood due 
to diarrhea and mild possible weakness of the external anal 
sphincter.  The examiner stated that the veteran did not have 
inflammatory bowel disease and noted that the veteran's 
symptoms were commonly seen in irritable bowel and were 
usually managed quite successfully with high fiber, anal 
exercises, and, if needed, appropriate medication.

B.  Analysis

The veteran seeks a rating in excess of 30 percent for her 
service-connected gastrointestinal disability. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2002).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The veteran's gastrointestinal disability, currently 
evaluated as 30 percent disabling, has been evaluated by the 
RO under DC's 7319 and 7323.  The 30 percent disability 
evaluation, which is warranted for severe irritable colon 
syndrome, is the highest schedular rating available under DC 
7319.  

Ulcerative colitis is rated under 38 C.F.R. § 4.114, DC 7323.  
A 30 percent rating is warranted for moderately severe 
impairment, which is manifested by frequent exacerbations.  A 
60 percent rating is warranted for severe impairment which is 
manifested by numerous attacks a year and malnutrition.  In 
such cases, the health is only fair during remissions.  

A review of the record discloses that the veteran's service-
connected gastrointestinal disability, variously diagnosed as 
irritable/inflammatory bowel disease, is manifested primarily 
by complaints of diarrhea, occasional abdominal cramping, and 
fecal urgency.  There is no evidence, however, of 
malnutrition, and her weight remains generally consistent 
between 102 and 112 pounds.  Moreover, diagnostic tests such 
as a colonoscopy, biopsy, and abdominal echogram have all 
been normal.  Further, there is no evidence of anemia or 
general debility; and, in fact, her appetite, eating habits, 
and energy level are generally good.  Such evidence more 
nearly approximates the criteria consistent with moderately 
severe impairment under DC 7323.  Although the veteran 
reports intermittent incontinence, the evidence suggests that 
such symptom is related to disability involving her rectum 
and sphincter, disability for which service connection has 
not yet been established.  Accordingly, at this time, there 
is no basis for a schedular rating in excess of 30 percent 
for the veteran's service-connected gastrointestinal 
disability.  To that extent, the appeal is denied.

III.  Depression

A.  The Facts

VA medical records, dated from February 1996 through 
September 1997, reflect treatment for psychiatric disability.  
In August 1996, the veteran was seen at the VA mental health 
clinic and had to be rescheduled due to the presence of an 
emergency patient.  In September 1996, she was referred to 
the mental health clinic by the VA vocational rehabilitation 
service.  She indicated that she was interested in getting 
outpatient treatment for substance abuse.

In September 1996, the veteran was interviewed for a 
psychosocial intake at the VA mental health clinic.  She 
reported long-term problems with anxiety and feeling tense, 
restless, and keyed up.  She noted that the anxiety began at 
about age 16 but denied any acute stressor.  She noted that 
the anxiety seemed to exacerbate with numerous stressful 
events over a long period of time.  She noted that she had 
separated from her spouse in December 1995 due to many 
arguments and a high level of distrust.  She also reported 
additional problems with cocaine.  She denied suicidal or 
homicidal thoughts and any history of suicide attempts.  She 
stated that she resided with her two children and that she 
had a good home environment.  She acknowledged enough 
finances to meet all her essential financial needs.  During 
her leisure time, she reportedly bowled each week in a 
ladies' bowling league.  She stated that her appetite, 
energy, and sleep patterns were all good and that her weight 
was stable.  She noted medical care related to sphincter 
muscle problems reportedly since childbirth 2 1/2 years 
earlier.

During the examination, the veteran was neatly attired and 
groomed and her overall hygiene was good.  She appeared alert 
and assumed a relaxed, appropriate posture.  She established 
a good rapport.  Her speech was coherent and relevant and she 
presented an appropriate range of affect.  Her mood and 
thought presentation were congruent.  Following the intake 
interview, the diagnoses on Axis I were anxiety disorder, not 
otherwise specified; partner relationship problems; cocaine 
dependence, sustained partial remission.  The interviewer 
assigned a GAF of 64.

From November 1996 through January 1997, the veteran was 
treated at the VA mental health clinic primarily for problems 
related to her marriage.  In November 1996, she denied 
suicidal and homicidal thoughts and expressed herself 
coherently and politely.  It was noted that she was 
maintaining sobriety.  In January 1997, she was scheduled for 
withdrawal therapy and appeared rested and attentive.  She 
related that she was dealing with the stress of her husband 
being stationed in Alaska and the responsibilities of the 
family along with her college courses.

Private psychological testing, performed in March 1997, 
revealed that the veteran was experiencing a depressed state 
which clearly affected her long-term memory skills, reading 
comprehension, and numerical reasoning.  When overwhelmed 
with too much material, she reportedly had a tendency to 
become disheveled.  Her overall level of intelligence was in 
the low average range, and most of her achievement scores 
were commensurate in that area.

During treatment at the VA mental health clinic in April 
1997, the veteran reported that she was feeling well 
emotionally and denied any problem with anxiety.  She stated 
that she was maintaining total sobriety from all illicit 
drugs and that she and her spouse were relating well.

In September 1997, the veteran also underwent a VA 
psychiatric examination.  Her husband had reportedly told her 
that he wanted to leave the marriage, and it was noted that 
she was in the process of getting a divorce.  It was noted 
that this was her second marriage and that she had had a 
child during each marriage.  It was also noted that she had 
been in three drug programs in the past.  She was reportedly 
on no medication at the time of the examination.  She stated 
that she had seen a counselor at the VA hospital on a couple 
of occasions, due to marriage problems.  She also reported 
taking Prozac.  She complained of difficulty concentrating; 
anxiousness; palpitations; difficulty sleeping; crying 
spells; and a history of suicidal thoughts.  She stated that 
she was depressed most of the time.  On examination, the 
veteran was cooperative, and her speech was relevant and 
coherent.  She did not show any disjointed thinking, and she 
was oriented to time, place, and person.  Her memory for 
recent and past events was intact, and she was able to do 
mathematical calculations with ease.  Her affect was 
depressed, and she was near tears when talking about her 
divorce.  She denied hallucinations and suicidal thoughts.  
She was not delusional, and her intelligence was estimated to 
be in the average range.  She was able to give abstract 
meaning to proverbs, and her insight and judgment were good.  
Compulsive behavior, such as hand washing and constant 
cleaning, was noted.  Following the examination, the 
diagnoses on Axis I were generalized anxiety disorder with 
depressive features and obsessive-compulsive features; 
marital maladjustment; cocaine dependence, in remission; and 
marijuana abuse.  Her Global Assessment of Functioning code 
(GAF) was 70.  (Note:  GAF stands for global assessment of 
functioning which under the DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (3rd ed. 1980 (DSM-III) and 4th  ed. 1994 
(DSM-IV)) reflects the psychological, social, and 
occupational functioning of those with psychiatric disability 
on a hypothetical continuum of mental health-illness.  The 
nomenclature in DSM III and DSM IV were specifically adopted 
by VA in the evaluation of mental disorders.  38 C.F.R. 
§§ 4.125, 4.130 (2002) (38 C.F.R. §§ 4.125, 4.132, prior to 
November 7, 1996).  A 55-60 GAF score indicates moderate 
difficulty in social, occupational, or school functioning.  
Carpenter v. Brown, 240, 242 (1995).  A GAF of 50 is defined 
as 'Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  Richard v. Brown, 
9 Vet. App. 266, 267 (1996)).

During an October 1997 telephone conversation with her 
counselor at the VA mental health clinic, the veteran 
reported some problems with depression related to ongoing 
marital conflicts.  She denied suicidal or homicidal thoughts 
and expressed herself coherently and politely.  She stated 
that she was maintaining total sobriety with no difficulty.

During treatment at the VA mental health clinic in November 
1997, it was noted that the veteran was taking Prozac at the 
lowest dosage.  Her appetite, eating, energy, and sleep 
patterns were all reportedly good, and her weight was stable.  
She denied suicidal and homicidal thoughts and expressed 
herself coherently and politely.  She also denied any 
problems maintaining complete sobriety.  She stated that she 
had filed for divorce three weeks earlier.  She noted that 
she was interested in continuing her education and job and 
was continuing to take good care of her two children.

In December 1997, the veteran was seen at the VA mental 
health clinic, primarily for continuing marital problems.

During treatment at the VA mental health clinic in January 
1998, the veteran noted that she had decided to rescind her 
divorce litigation and that she and her husband were trying 
to work things out.  She reportedly had no problem 
maintaining sobriety.  It was noted that she was properly 
groomed.  She stated that she stopped taking psychotropic 
medication three weeks earlier, because it was making her 
tired.

Notes from VA mental health clinic, dated from April 1998 to 
September 1999, show that the veteran was scheduled for 
appointments on many occasions but that she had to cancel 
such appointments or did not show up at all.  In telephone 
calls she reported intermittent problems with depression but 
denied suicidal or homicidal thought and expressed herself 
coherently and politely.

During her July 1998 hearing, the veteran testified that she 
had been unable to keep her appointments, due primarily to 
work and school.  She noted that she was going to work, going 
to school, and raising two children.  She stated that she was 
still married but that her marriage was not very good.  She 
also stated that she was taking psychotropic medication.  

In March 1999, the veteran was interviewed in conjunction 
with a psychosocial intake report for the VA mental health 
clinic.  She stated that she was having difficulty with 
anxiety and depression since her spouse had abruptly left her 
and her children at the end of February 1999.  She denied 
discrete panic attacks.  Her husband had reportedly moved in 
with another lady and her three children, and the veteran 
noted that she had received some harassing phone calls from 
that woman.  She stated that, since her husband left, she had 
experienced sleep difficulty.  She reportedly intended to 
file for divorce.  It was noted that she was working for a 
temporary job agency and that she wished to keep that job.  
She denied suicidal and homicidal thoughts and any history of 
suicide attempts.  She stated that she could meet her basic 
financial needs.  Her appetite, eating, and energy patterns 
were reportedly good, and her weight was stable.  It was 
noted that psychotropic medication made her feel too tired or 
made her feel sick.

On examination, the veteran's appearance was appropriate, and 
her hygiene was good.  She was attentive and established a 
good rapport, and her speech was coherent and relevant.  Her 
affect was appropriate, and her mood and thought presentation 
were congruent.  She verbalized no delusional thought content 
and denied hallucinations in all sensory modalities.  She was 
oriented, and her concentration was good.  Her insight was 
fair.  She had reportedly continued to maintain sobriety 
since September 1996.

Following the intake interview, the diagnoses on Axis I were 
adjustment disorder with mixed anxiety and depressed mood; 
partner relationship problems; and cocaine dependence, 
sustained full remission.  The interviewer assigned a GAF 
of 51.

In November 1999, during another psychosocial intake 
interview with the VA mental health clinic, the veteran 
disclosed that she was feeling anxious secondary to numerous 
stressors.  She stated that she was attending college, 
working, and raising three children as a single parent.  She 
noted that her divorce had become final in July 1999.  She 
denied discrete panic attacks.  She admitted using crack 
cocaine approximately once a month for the last several 
months.  She was reportedly being recalled to her job at the 
Jeep Corporation.  The findings during the interview were 
essentially the same as those noted in March 1999.  Following 
the interview, the diagnoses on Axis I were anxiety disorder, 
not otherwise specified and cocaine dependence, early partial 
remission.  The interviewer assigned her a GAF of 51.

In March 2000, the veteran also underwent a VA psychiatric 
examination.  It was noted that the examiner was a board-
certified psychiatrist and that he reviewed the claims file 
prior to the scheduled examination.  It was noted that she 
was buying a house where she lived with her three children 
and that she was twice divorced but not receiving any child 
support payments.  She was reportedly working part time for 
Chrysler building jeeps.  She also stated that she was going 
to school and was to graduate in two months with a diploma in 
computer repair.

During the interview, the veteran reported that she felt 
overwhelmed and noted that nobody helped her.  She was 
tearful through most of the examination, talking about her 
current life situation, her concern for her three children, 
her efforts to hold her family together, and her concern 
about bills and money.  She stated that she had no time for 
herself and did not feel that she could continue to function 
as she was.  She reportedly averaged four hours of sleep per 
night and did not take a nap.  When asked what she did for 
fun, she replied, "nothing."  She stated that she did not eat 
a lot.  She reported that she was tired all the time and 
stated that, since her ex-husband had left, she had felt 
really depressed.  She noted that she had crying spells daily 
and that, when she got depressed, she had decreased ability 
to take care of her children.  She also reported that, when 
she got very worried, she would get angry and end up yelling 
at people.

On examination, the veteran was a sad, cooperative, depressed 
individual who was approximately 5 feet 2 inches tall and 
weighed 107 pounds.  She was casually dressed and 
demonstrating good personal hygiene.  Her speech was clear, 
and there was no evidence of speech defect or deficit.  Her 
mood and affect throughout the interview were primarily of 
depression, and she became tearful at times.  Her affect was 
appropriate to thought content.  When asked to rate her 
depression on a scale of 1 to 10, where one was so depressed 
she needed to be in a hospital and 10 was feeling her best 
self, she gave herself a rating of 5.  She denied any 
suicidal thoughts.  Given her hectic schedule of school, 
work, and care for her three children, she stated that, at 
times, she felt like running away.  She was rational and 
logical throughout the interview, and there was no evidence 
of psychotic content or thought process.  She denied visual 
or auditory hallucinations and denied receiving special 
messages from the television or radio.  She also denied 
paranoid feelings.  She stated that she had difficulty 
concentrating and that she got easily sidetracked and 
frustrated.  She noted that she had a decreased attention 
span, especially with the lack of sleep and noted that, when 
she got frustrated, she would start to clean house.  She 
stated that she was short-tempered and would let things build 
up until she would get angry and blow up with temper and yell 
at people.  She denied panic spells.

When asked about obsessions, she noted that she could not get 
the thoughts of failure of her second marriage out of her 
mind.  When asked about rituals, she denied any, except when 
reminded by the examiner that she cleaned her house for 
multiple hours seven days a week.  On further examination, 
the veteran demonstrated a fair fund of knowledge, 
commensurate with her education.  She demonstrated abstract 
thought processes with standard items of similarity.  When 
asked to give general meanings to old sayings or proverbs, 
she was quite concrete, simply repeating the proverb.  She 
had no difficulty with simple arithmetic and was able to 
complete a complex story problem in her head.

She noted that she had never been hospitalized for mental 
health problems but that she was seen at the VA clinic.  She 
had reportedly been treated at times with antidepressant 
medications but noted that she did not take them as ordered.  
She stated that she did not have any time to take care of 
herself.  Reportedly, she had never been involved with the 
law and criminal activity.  Her history of substance abuse 
was noted; however, she denied current use.  Following the 
examination, it was stated that he concurred with the 
observations made by other evaluators.  The diagnoses on 
Axis I were major depressive disorder, chronic, with 
melancholic features and cocaine abuse/dependence in early 
sustained remission.  The examiner assigned a GAF of 60 and 
noted that the veteran continued to demonstrate moderate 
symptoms which interfered with her social, occupational, and 
school functioning.  He noted past diagnoses involving 
anxiety disorder, mood disorder, and obsessive-compulsive 
features, and found them to be multiple signs and symptoms of 
the veteran's mood disorder, major depression.

B.  Analysis

The veteran also seeks a rating in excess of 30 percent for 
her service-connected depression.

In November 1996, when the RO received the veteran's claim 
for an increased rating for depression, that disability was 
rated in accordance with 38 C.F.R. § 4.132, DC 9400 (1993).  
A 30 percent rating was warranted when there was a definite 
(moderately large) degree of impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  In such cases, the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
(moderately large) degree of definite industrial impairment.  
See Hood v. Brown, 4 Vet. App. 301 (1993) and VAOPGCPREC 9-93 
(Nov. 9, 1993).  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, and, 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment. A 70 percent 
rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
severely impaired.  In such cases, the psychoneurotic 
symptoms were of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating mental disorders.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 1996, 
and codified at 38 C.F.R. § 4.130, DC's 9400-9440 (1997)).  
The Board will consider the claim for an increased rating for 
PTSD under both sets of regulations and apply that which is 
most favorable to the veteran.  See, e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991). 

Under the new regulations, 38 C.F.R. § 4.130, DC 9434, a 30 
percent rating is warranted for depression, when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A review of the record discloses that the veteran's service-
connected psychiatric disability is manifested primarily by a 
depressed mood, crying spells, decreased energy, difficulty 
sleeping, fatigue, and a general feeling of being overwhelmed 
by hectic schedule.  In this regard, the Board notes that she 
is a single parent, who was raising three children, while 
going to work and going to school.  There is also some 
evidence of frustration; impaired concentration; impaired 
judgment; impaired abstract thinking; and compulsive 
behavior, such as hand washing and constant cleaning.  Her 
service-connected disability has also impacted on and been 
aggravated by her turbulent marital relations which 
ultimately led to her divorce.  Although the assigned GAF's 
have ranged from 51 to 70, the foregoing findings are at 
least in equipoise with respect to the criteria for the next 
higher rating for depression.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  Accordingly, a 50 percent rating is 
warranted.  

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  Although 
the veteran demonstrates compulsive cleaning behavior there 
is no evidence that it interferes with her routine 
activities.  While she has also had trouble in her social 
relationships, such trouble has not extended to or impaired 
her job performance.  Indeed, despite her hectic schedule, 
she has consistently been able to obtain and retain 
employment and meet the financial obligations of her family.  
Moreover, the veteran does not demonstrate deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  Finally, there is no 
evidence that her depression is productive of any more than 
considerable impairment.  Accordingly, the Board is of the 
opinion that, under the old and new regulations, such 
disorder more nearly reflects the schedular criteria for a 
50 percent rating and no more.  To that extent, the appeal is 
granted.

IV.  Extraschedular Considerations

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's service-connected gastrointestinal disability 
and depression.  The evidence, however, does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2002).  Rather, the record shows that the 
manifestations of her service-connected gastrointestinal 
disability and depression are those contemplated by the 
regular schedular standards.  It must be emphasized that the 
disability ratings are not job specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for further action under 
38 C.F.R. § 3.321(b)(1) (2002). 


ORDER

Entitlement to a rating in excess of 30 percent for 
inflammatory bowel disease is denied.

Entitlement to a rating in excess of 50 percent for 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

